By ST. PAUL, Judge of Division C, sitting in Division B. LAND, J., of Division B, being recused.
ST. PAUL, J.
[1] This case involves only a single question of fact: Was there any negligence on the part of defendant?
[2] Plaintiff was injured in a collision between a street car operated by the defendant and an automobile belonging to and driven by a friend of the pilaintiff, in which plaintiff was riding at the time.
Plaintiff and the driver of the automobile testify that they were proceeding at a speed of 8 or 10 miles, and had reached the intersection of the street on which the track lay; that because, of their view being obstructed by the building at the corner they did’ not see the car until they passed beyond the property line; that as they reached this point they saw the car coming down upon them at a speed of 25 or 30 miles an hour, *637having previously sounded no warning gong; that they attempted at once to turn aside, but were unable to do so completely before reaching the track; and were run into.
There is not the slightest suggestion in their evidence that the driver stopped, or looked or listened; nor explanation whatever why the automobile going at that slow speed could not be stopped in the distance between the property line and the track, some 30 feet.
Browne, a witness for plaintiff, saw the car and auto just as they came together; the speed of the auto was from 8 to 10 miles, that of the car 20 or 25 miles. (Jacobs, defendant's inspector, says this witness had made a statement to him that both ear and auto were traveling at the rate of 10 or 12 miles.) The car sounded no gong.
Wells, a witness summoned by defendant, but placed on the stand by plaintiff, fixes the speed of the car at about 18 miles; the car may hare sounded a gong, but he did not hear it. Does not fix the speed of the auto.
On behalf of the defendant the conductor testifies that the ear was proceeding at a moderate speed, sounding the gong; he did not se'e the auto until it struck the car.
The motorman testifies that the power was oil and the car under control, not making more than 8 miles; that he was sounding the gong; that from the time he saw the auto until the collision the auto traveled twice the distance traveled by the car; that the car did not strike the automobile, but was struck by it about 10 feet behind the buimper.
A number of passengers corroborate the testimony of these two as to the speed of the car; several of them heard the gong sound and saw the automobile come up rapidly and run into the car. One of them jumped from her seat when she saw the auto about to run into the car.
The physical marks upon the car showed that the auto had run into it; and it is admitted that the automobile was not wrecked, and that the car was thrown from the track.
And finally the trial judge, who saw and heard! the witnesses, filed written reasons for judgment in which he found that the facts were entirely with the defendant; that the collision occurred solely through the negligence and recklessness of the driver of the automobile. We think that finding correct.
Decree.
The judgment appealed from is therefore affirmed.
LAND, J., recused.